DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drees USPGPUB 2017/0104337 (hereinafter “Drees”).

As to claim 1, Drees teaches a power system (abstract “photovoltaic energy system includes a photovoltaic field configured to convert solar energy into electrical energy”) comprising: an energy conversion module (abstract “power inverter configured to control an electric power output of the photovoltaic field”); a power meter (paragraph 0106 “monitoring the power output of individual photovoltaic cells in a photovoltaic field”); a switch (paragraph 0149 “energy grid switches”); a system controller (FIG. 7 element 718 “controller”); and a power transmission bus extending from the energy conversion module to the switch (paragraph 0149-0167 “switch can be rapidly switched back and forth to allow current to flow back to PV field 1502 following two alternate paths through one end of the primary winding and then the other.  The alternation of the direction of current in the primary winding of the transformer can produce alternating current (AC) in a secondary circuit” and FIG. 7-9B); wherein the switch connects the power transmission bus to a load in response to a load connection signal (paragraph 0110-0120 “Controller 918 may monitor the power output to energy grid 908 to determine whether the ramp rate is within an allowable range.  Communications interface 916 may provide control signals to PV field power inverter 904 and/or to an optional battery power inverter 906” and examiner interpreted battery as a load and FIG. 7-9B); the power meter connects to the power transmission bus and records amounts of power being transmitted along the power transmission bus (paragraph 0106-0110 “monitoring the power output of individual photovoltaic cells in a photovoltaic field (step 802) and detecting a change in the power output of the photovoltaic cells (step 804).  In some embodiments, step 802 includes monitoring the power output of individual photovoltaic cells at a first location (e.g., along an edge) of the photovoltaic field” and FIG. 7-9B); the system controller is in operative communication with the power meter and the switch (paragraph 0109-0112 “Controller 918 may monitor the power output to energy grid 908 to determine whether the ramp rate is within an allowable range.  Communications interface 916 may provide control signals to PV field power inverter 904 and/or to an optional battery power inverter 906.  The control signals provided to PV field power inverter 904 may cause PV field power inverter 904 to perform a ramp down or ramp up of the power output by providing only a portion of the energy generated by PV cells 902 to energy grid 908” and FIG. 7-9B), and the system controller is configured to: read a first time series having a first plurality of power signals and a second time series having a second plurality of power signals from the power meter, each power signal indicating of an amount of power recorded by the power meter (paragraph 0098-0120 “Controller 718 may compare each of the individual power outputs to a threshold.  If the power output of a particular PV cell drops below the threshold, controller 718 may determine that a cloud is casting a shadow on the PV cell.  Each of PV cells 712 may have a known location.  Controller 718 may use the known locations of PV cells 712 in combination with the individual power outputs of PV cells 712 to detect when a cloud is approaching PV field 702” and FIG. 7-9B, 12-16); determine from the first time series and the second time series a maximum series having a plurality of entries (paragraph 0098-0120 “controller 718 predicts whether a solar intensity disturbance will cause power output 716 to decrease at a rate exceeding the maximum allowable ramp rate.  If the maximum allowable ramp rate is expected to be exceeded, controller 718 may preemptively begin ramping down power output 716 before the actual ramp rate exceeds the maximum allowable ramp rate” and FIG 7-9B, 12-16), wherein at least one entry is determined by applying a maximum function to a power signal of the first plurality of power signals and to a power signal of the second plurality of power signals (paragraph 0098-0120 “disturbance may be deemed significant when it causes the absolute value of the ramp rate of power output 716 to exceed the maximum allowable ramp rate” and FIG. 7-9B, 12-16); determine a forecast series from the plurality of (paragraph 0084-0100 “controller 318 identifies the minimum expected value of power output 316 and determines when the predicted power output is expected to reach the minimum value”); determine the load connection signal from the forecast series (paragraph 0084-0120 “controller 318 identifies the minimum expected value of power output 316 and determines when the predicted power output is expected to reach the minimum value” and FIG. 7-9B, 12-16); and communicate the load connection signal to the switch (paragraph 0109-0120 “communications interface 916 may facilitate communications between controller 918 and external systems of devices.  For example, communications interface 916 may receive cloud measurements from cloud detectors such as cameras 922, solar intensity sensors 924, radar 926, a weather service 928, or other cloud detection means.  Communications interface 916 may receive power output measurements from photovoltaic (PV) cells 902” and FIG. 7-9B).

As to claim 2, Drees teaches wherein: the system controller comprises a memory storing a threshold quantity (paragraph 0114-0116 and FIG. 9A “memory 914 is shown to include a cloud detector 930.  Cloud detector 930 may use input from cameras 922, solar intensity sensors 924, radar 926, weather service 928, and/or other cloud detection means to detect clouds/shadows approaching PV cells 902.  In some embodiments, cloud detector 930 uses power output measurements from individual PV cells 902 along an edge of the PV field to detect a cloud/shadow beginning 
to affect PV cells 902”); and the system controller (FIG. 9A controller): reads the threshold quantity from the memory (paragraph 0115-0116 “memory 914 is shown to include a power output predictor 940.  Power output predictor 940 may receive the detected attributes of the clouds/shadows (e.g., position, size, velocity, opacity, etc.) from cloud detector 930” and FIG. 7-9B); calculates a quantity from the forecast series, the calculated quantity selected from the group (paragraph 0116-0118 “determine when a solar intensity disturbance (e.g., a shadow) is approaching the PV field.  For example, power output predictor 940 may use the attributes of the clouds/shadows to determine whether any of the clouds are expected to cast a shadow upon the PV field” and FIG. 7-9B) consisting of: a maximum value of the forecast series, a minimum value of the forecast series, a median value of the forecast series, and an average value of the forecast series (paragraph 0116-0120 “predictive controller 942 may be configured to calculate an expected ramp rate of the predicted power output.  Predictive controller 942 may compare the expected ramp rate to a threshold to determine whether ramp rate control is required.  If the absolute value of the expected ramp rate exceeds the threshold, predictive controller 942 may determine that ramp rate control is required” and FIG. 9A-9B, 12-16); compares the calculated quantity to the threshold quantity; determines the load connection signal from the forecast series based on the comparison (paragraph 0116-0120 “estimated revenue from the power output to energy grid 908, an estimated cost of failing to comply with the ramp rate limit, an estimated cost of battery capacity loss attributable to charging and discharging” and FIG. 7-9B, 12-16); and communicates the load connection signal to the switch (paragraph 0116-0122 “Power output monitor 946 may monitor the DC power outputs for individual PV cells 902 and/or a total DC power output for the PV field.  The power outputs of individual PV cells 902 may be communicated to cloud detector 930 for use in detecting clouds/shadows that are beginning to affect the PV Field” and FIG. 7-9B, 12-16).

As to claim 3, Drees teaches wherein: the switch connects the power transmission bus to the load and disconnects the power transmission bus from the load (paragraph 0167 “switch can be rapidly switched back and forth to allow current to flow back to PV field 1502 following two alternate paths through one end of the primary winding and then the other” and FIG. 7-9B solar system are connected to the bus using switches which can connect and disconnect); and the power system comprises a power conversion module situated in the power transmission bus, the power conversion module configured to convert electric power originating from the energy conversion module into electric power suitable for the load (paragraph 0098-0103 and FIG. 7 shows converter is connected between PV and grid and load which is battery “Controller 718 may be configured to monitor the power outputs of individual photovoltaic cells 712 within PV field 702.  Controller 718 may detect an approaching cloud or shadow in response to one or more of the monitored power outputs rapidly decreasing.  For example, a cloud 710 is shown casting a shadow 711 onto two of PV cells 712.  Shadow 711 can be characterized as a solar intensity disturbance that decreases the power output of the PV cells 712 onto which shadow 711 is cast”).

As to claim 4, Drees teaches wherein the power meter comprises the system controller (paragraph 0106 “monitoring the power output of individual photovoltaic cells in a photovoltaic field (step 802) and detecting a change in the power output of the photovoltaic cells (step 804)” and FIG. 8).

As to claim 5, Drees teaches wherein the system controller is configured to: read a plurality of time series from the power meter, wherein each time series has a plurality of power signals indicating an amount of power recorded by the power meter (FIG. 8 and paragraph 0105-0108 “monitoring the power outputs of individual PV cells 712, controller 718 can detect when shadow 711 begins affecting individual PV cells 712”); determine from the plurality of time series an indexed series comprising at least one power signal from each time series (paragraph 0098-00105 “shadow is cast upon two or more of PV cells 712 sequentially, controller 718 may use the known positions of PV cells 712 and the time interval between each PV cell detecting the shadow to determine how fast the cloud/shadow is moving”); and determine from the plurality of time series a maximum series having a plurality of entries, wherein at least one entry of the maximum series is a maximum value of the indexed series (paragraph 0098-0105 “solar intensity disturbance will cause power output 716 to decrease at a rate exceeding the maximum allowable ramp rate.  If the maximum allowable ramp rate is expected to be exceeded, controller 718 may preemptively begin ramping down power output 716 before the actual ramp rate exceeds the maximum allowable ramp rate”).

As to claim 6,  Drees teaches wherein the system controller is configured to: read a plurality of time series from the power meter, wherein each time series has a plurality of power signals, each power signal indicating an amount of power recorded by the power meter  (FIG. 8 and paragraph 0105-0108 “monitoring the power outputs of individual PV cells 712, controller 718 can detect when shadow 711 begins affecting individual PV cells 712”); determine from the plurality of time series a plurality of indexed series (FIG. 8-9B), every indexed series comprising at least one power signal from each time series (paragraph 0098-00105 “shadow is cast upon two or more of PV cells 712 sequentially, controller 718 may use the known positions of PV cells 712 and the time interval between each PV cell detecting the shadow to determine how fast the cloud/shadow is moving”); and determine from the plurality of indexed series a maximum series having a plurality of entries, wherein every entry of the maximum series is a maximum value of one indexed series of the plurality of indexed series (paragraph 0098-0120 “controller 718 may preemptively begin ramping down power output 716 before the actual ramp rate exceeds the maximum allowable ramp rate”).

As to claim 7, Drees teaches wherein the system controller is configured to: receive a weather forecast signal (paragraph 0081 “controller 318 receives data from a weather service 320 that indicates various cloud attributes”); and determine the forecast series as a function of the plurality of entries of the maximum series and as a function of the weather forecast signal (paragraph 0081-0085 “controller 318 may use the attributes of the clouds/shadows to determine when a solar intensity disturbance (e.g., a shadow) is approaching PV field 302”).

As to claim 8, Drees teaches wherein the system controller is configured to determine the forecast series as a function of the plurality of entries of the maximum series by modifying at least one entry of the maximum series as a function of the weather forecast signal (paragraph 0075-0085 “power output 316 is predicted to decrease at a rate in excess of the maximum compliant ramp rate, controller 318 may preemptively implement ramp rate control to gradually decrease power output 316” and FIG. 7-9B).

As to claim 9, Drees teaches wherein the system controller is configured to determine the forecast series as a function of the plurality of entries of the maximum series by modifying every entry of the maximum series as a function of the weather forecast signal (paragraph 0065- 0074 “configured to perform maximum power point tracking and/or anti-islanding.  Maximum power point tracking may allow power inverter 104 to produce the maximum possible AC power from PV field 102.  For example, power inverter 104 may sample the DC power output from PV field 102 and apply a variable resistance to find the optimum maximum power point”).

As to claim 10, Drees teaches wherein: the power system comprises a temperature sensor (paragraph 0137 “receiving the predicted PV power output from power output predictor 940 and the predicted temperature from temperature predictor 962”); and the system controller is in operative communication with the temperature sensor (paragraph 0055 “cloud detectors are solar intensity sensors located outside the photovoltaic field”) and is configured to: read a temperature signal from the temperature sensor; and determine the forecast series as a function of the plurality of entries of the maximum series and as a function of the temperature signal (paragraph 0137-0140 “predicted PV power and the predicted temperature may be provided as vectors, as shown in the following equations” and paragraph 0055-0058).

As to claim 11, Drees teaches wherein the system controller is configured to determine the forecast series as a function of the plurality of entries of the maximum series by modifying at least one entry of the maximum series as a function of the temperature signal (paragraph 0058-0062 “demand for electricity at times when electricity consumption exceeds photovoltaic energy production (e.g., at night) and/or to facilitate ramp rate control.  An exemplary use of stored solar energy to facilitate ramp rate control is described in greater detail with reference to FIG. 2” and FIG. 7-9B).

As to claim 12, Drees teaches wherein the system controller is configured to determine the forecast series as a function of the plurality of entries of the maximum series by modifying every entry of the maximum series as a function of the temperature signal (paragraph 0055-0080 “PV field 102 is configured to maximize solar energy collection.  For example, PV field 102 may include a solar tracker (e.g., a GPS tracker, a sunlight sensor, etc.) that adjusts the angle of the solar panels so that the solar panels are aimed directly at the sun throughout the day” and FIG. 7-9B).

As to claim 13, Drees teaches wherein the system controller is configured to communicate the forecast series to a remote controller using a digital communication protocol, the remote controller being located remotely from the power system (paragraph 0059 “system 100 is shown to include a photovoltaic (PV) field 102, a PV field power inverter 104, a battery 106, a battery power inverter 109, and an energy grid 108.  PV field 102 may include a collection of photovoltaic cells.  The photovoltaic cells are configured to convert solar energy (i.e., sunlight) into electricity using a photovoltaic material such as monocrystalline silicon, polycrystalline silicon, amorphous silicon, cadmium telluride, copper indium gallium selenide/sulfide, or other materials that exhibit the photovoltaic effect.  In some embodiments, the photovoltaic cells are contained within packaged assemblies that form solar panels” and paragraph 0112-0114).

As to claim 14, is related to claim 1 with similar limitations also rejected by same rational. 

As to claim 15, is related to claim 1 with similar limitations also rejected by same rational.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119